Name: 2009/16/EC: Commission Decision of 19Ã December 2008 rejecting an application for entry in the register of protected designations of origin and protected geographical indications provided for in Council Regulation (EC) NoÃ 510/2006 ( Germantas ) (PGI) (notified under document number C(2008) 8430)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  consumption;  agricultural structures and production;  marketing;  Europe
 Date Published: 2009-01-13

 13.1.2009 EN Official Journal of the European Union L 8/25 COMMISSION DECISION of 19 December 2008 rejecting an application for entry in the register of protected designations of origin and protected geographical indications provided for in Council Regulation (EC) No 510/2006 (Germantas) (PGI) (notified under document number C(2008) 8430) (Only the Lithuanian text is authentic) (2009/16/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 6(2) thereof, Whereas: (1) Under Article 6(1) of Regulation (EC) No 510/2006 and in accordance with Article 17(2) thereof, the Commission examined the application to register the name Germantas as a protected geographical indication for a cheese, submitted by Lithuania and received on 15 June 2005. (2) In response to requests from the Commission, Lithuania provided a new version of the specification together with summary and additional information, received on 3 July 2006, 5 December 2006 and 3 September 2008. (3) The Commission requested, inter alia, clarifications concerning the nature of the link between the characteristics of the product for which registration is requested and its specific geographical origin. (4) Having examined the material submitted by Lithuania in the application, the Commission noted that specific characteristics of the cheese are due to its production method and they are not attributable to the geographical origin. The specification states that the link between the cheese Germantas and its area is based on its specific method of production that confers it specific organoleptic characteristics that distinguish it from other cheeses. The specification reaffirms that organoleptic characteristics specific to the cheese Germantas, its faint yellowish colour with greenish to greyish nuances, a light aroma of acidified milk, whey and pasteurised milk, and a little sour flavour of pasteurised milk at high temperature, are related to its production method. The specification furthermore explains that typical colour of cheese Germantas is due to its maturing in transparent, or coloured, film that reduces decomposition of the photosensitive compounds under the light. In the absence of a link between these factors and the geographical origin, the application does not meet the basic criteria for registration as a protected geographical indication. (5) A link within the meaning of the second indent of Article 2(1)(b) of Regulation (EC) No 510/2006 has therefore not been demonstrated. (6) In the light of the above, the application to register the name Germantas as a protected geographical indication should be rejected. (7) The measure provided for in this Decision is in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS DECISION: Article 1 The application to register the name Germantas is hereby rejected. Article 2 This Decision is addressed to the Republic of Lithuania. Done at Brussels, 19 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12.